Title: To James Madison from Wilson Cary Nicholas, 4 February 1802
From: Nicholas, Wilson Cary
To: Madison, James


Dear Sir
Washington Feby. 4th. 1802
I have in a few days past received from Virginia $2500, which will prevent the necessity of my availing myself to the utmost extent of your goodness to me. I now only want $2000, for which I have sent a note. Be pleased to return it by the bearer. I am Dear Sir your hum. Serv.
W. C. Nicholas
 

   RC (DLC). Docketed by JM. Filed with the RC is an undated promissory note, in Nicholas’s hand but with signature clipped: “Sixty days after date I promise to pay to James Madison Esqr. or order in this City of Washington the sum of four thousand five hundred dollars for value received. Wit⟨ne⟩ss my hand and ⟨sea⟩l.” The note is signed on the verso by JM.

